Citation Nr: 1532274	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-25 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for osteoarthritis of the lumbar spine with a history of thoracolumbar compression deformities, rated as noncompensably (0 percent) disabling prior to May 6, 2013, and as 20 percent disabling from May 6, 2013.  

2.  Entitlement to a higher initial rating for primary insomnia, rated as 0 percent disabling prior to May 7, 2013, and as 30 percent disabling from May 7, 2013.  

3.  Entitlement to an initial compensable rating for status post fracture of the right 5th metatarsal.

4.  Entitlement to a higher initial rating for degenerative joint disease of the right shoulder, rated as 0 percent disabling prior to May 6, 2013, and as 10 percent disabling from May 6, 2013.  

5.  Entitlement to a higher initial rating for psoriasis, rated as 0 percent disabling prior to May 6, 2013, and as 10 percent disabling from May 6, 2013.  


6.  Entitlement to an effective date prior to February 1, 2011, for all grants of service connection, including tinnitus, allergic rhinitis, a lumbar spine disability, primary insomnia, a right foot disability, a right shoulder disability, a left lower thigh scar, a scalp scar, psoriasis, a right hand disability, left and right knee disabilities, radiculopathy of the right lower extremity, a left ankle disability and temporomandibular joint (TMJ) dysfunction. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1989 to January 2011.

These claims come before the Board of Veterans' Appeals (Board) on appeal of October 2011 and July 2013 rating and Decision Review Officer decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (see procedural history detailed below).  

The RO has certified for appeal the first five claims noted on the prior page.  The Board has included the sixth claim because, as explained below, the Veteran has initiated an appeal on the claim, to which the RO has not yet responded.  

The Veteran also initiated an appeal of the RO's October 2011 denials of service connection for a right hand, left knee, right knee and left ankle disabilities and TMJ dysfunction.  However, in a July 2013 Decision Review Officer decision, the RO granted these claims.  The Veteran also initiated an appeal of the RO's October 2011 denials of service connection for right hip and left wrist disabilities, but after the RO issued a statement of the case in response, the Veteran did not perfect his appeal on these issues by including them in his September 2013 VA Form 9 (Appeal to Board of Veterans' Appeals).  None of these service connection claims is thus now before the Board for appellate review.    

In his November 2011 notice of disagreement, the Veteran requested a local hearing in support of this appeal.  After the RO acknowledged this request and scheduled the hearing, however, the Veteran canceled it.  The Board thus considers the hearing request withdrawn.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

The issues of entitlement to a higher initial rating for primary insomnia, rated as 0 percent disabling prior to May 7, 2013, and as 30 percent disabling from May 7, 2013, entitlement to an initial compensable rating for status post fracture of the right 5th metatarsal, entitlement to a higher initial rating for psoriasis, rated as 0 percent disabling prior to May 6, 2013, and as 10 percent disabling from May 6, 2013, and entitlement to an effective date prior to February 1, 2011, for all grants of service connection, including tinnitus, allergic rhinitis, a lumbar spine disability, primary insomnia, a right foot disability, a right shoulder disability, a left lower thigh scar, a scalp scar, psoriasis, a right hand disability, left and right knee disabilities, radiculopathy of the right lower extremity, a left ankle disability and TMJ dysfunction are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability did not worsen during the course of this appeal, but rather was as severe prior to May 6, 2013 as it was shown to be during the VA examination conducted on that date. 

2.  The severity of the Veteran's right shoulder disability did not worsen during the course of this appeal, but rather was as severe prior to May 6, 2013 as it was shown to be during the VA examination conducted on that date. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 20 percent rating for osteoarthritis of the lumbar spine with a history of thoracolumbar compression deformities, prior to May 6, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242 (2014). 

2.  The criteria for entitlement to an initial 10 percent rating for degenerative joint disease of the right shoulder, prior to May 6, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5201, 5203 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of the most recent examinations he underwent (RO afforded him these examinations after he complained that the initial examinations were inadequate).  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Veteran contends that the 20 and 10 percent ratings initially assigned his lumbar spine disability and right shoulder disability, respectively, from May 6, 2013, should be assigned for the entire appeal period at issue.  He does not seek higher initial ratings for these disabilities.  See VA Form 9 dated September 2013 (satisfied with the 20 and 10 percent ratings the RO recently assigned).  

Allegedly, when the Veteran filed his claims, these disabilities were just as disabling, but the 2010 VA examiner did not produce a report that included findings reflecting such severity.  The Veteran alleges that the VA examination was inadequate because the examiner did not conduct range of motion testing and that, if the examiner had been more thorough, the examination report would have reflected more severe findings.  The Veteran contends that it was not until he underwent the additional VA examinations in 2013 that the examiners realized the extent to which his disabilities, including those affecting his lumbar spine, were impairing his ability to function.  

Indeed, the evidence establishes that the Veteran's lumbar spine and right shoulder disabilities did not worsen during the course of this appeal, but rather were as severe prior to May 6, 2013 as they were shown to be during the VA examination conducted on that date. 

The 20 percent rating for the lumbar spine disability is based on the following symptoms shown during the May 2013 VA examination: tenderness to palpation of the lumbar spine, guarding, muscle spasm, limited, painful, weakened motion of the lumbar spine, the latter increased on repetitive use, and radiculopathy (separately service connected).  Testing conducted then, including x-rays and magnetic resonance imaging (MRI), revealed abnormalities indicative of both arthritis and degenerative disc disease (DDD), the latter of which the VA examiner noted resulted in incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the prior 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (allowing for the assignment of a 20 percent rating for episodes of DDD of this duration) and General Rating Formula for Diseases and Injuries of the Spine (2014).  

The Veteran reported the same symptoms during his initial VA examination, conducted in November 2010 when he was still in the service, and, at that time, there were reports of earlier testing of record (2007 and 2010) confirming that the Veteran had had lumbar spine arthritis and DDD for years.  In fact, according to his service treatment records, since the 1990s, he had received in-service treatment, including physical therapy, for back injuries (Veteran performed in excess of 80 parachute jumps during service) and complaints associated with his lumbar spine conditions.  Despite this, the 2010 VA examiner noted absolutely no abnormalities of the Veteran's thoracic and lumbar spine, including any DDD.  Based on results of range of motion testing, he indicated that the Veteran had full range of motion of the lumbar spine without pain, weakness or any other symptoms.  He refrained from diagnosing a low back disability on the basis that there was no pathology to support it.  

The Veteran claims that the 2010 VA examiner never performed the motion testing noted in his report, a claim the Board accepts as true.  It is completely believable given that the VA examiner failed to review all of the evidence of record in 2010, which not only supported the Veteran's reports of low back radiating pain, weakness, spasm and limited motion, but also confirmed the presence of significant lumbar spine conditions.  In addition, once the Veteran asserted that the 2010 examination was inadequate and the RO afforded him another examination, the new VA examiner confirmed the Veteran's reported symptoms and the impairment the Veteran indicated resulted from those symptoms.  As alleged, the Veteran's low back disability was equally as disabling from the inception of his claim.     

The 10 percent rating for the right shoulder disability is based on the following symptoms shown during the May 2013 VA examination: tenderness to palpation of the right shoulder joint, and painful, limited, weakened motion of the right shoulder joint, increased during certain activities.  These symptoms then supported the assignment of a 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2014).    
The Veteran reported the same symptoms during his initial VA examination, conducted in November 2010, and, at that time, there were reports of testing showing the presence of osteopenia and early, mild degenerative changes of the right shoulder.  Despite these testing results and the Veteran's reported history, the 2010 VA examiner noted no abnormalities of the Veteran's right shoulder.  Based on purported results of range of motion testing, he indicated that the Veteran had full range of motion of the right shoulder without pain, weakness or any other symptoms.  He refrained from diagnosing a right shoulder disability on the basis that there was no pathology to support it.  

Again, given evidence of record in 2010, which showed that the Veteran had received in-service treatment, including physical therapy, for right shoulder complaints and had right shoulder disabilities, and his credible assertion that the VA examiner never performed range of motion testing, the Board finds that the Veteran's right shoulder disability was equally as disabling from the inception of his claim.     

The Board has also considered whether the evaluation of the Veteran's service-connected back and right shoulder should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected back and right shoulder disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The symptoms associated with the Veteran's back and right shoulder -limitation of motion and pain- are addressed by the rating criteria. 

Thus, the rating criteria reasonably describe the limitations associated with the Veteran's residual back and right shoulder disabilities. The Veteran does not have any symptoms associated with this disability that have been left uncompensated or unaccounted for by his assigned schedular rating. See Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.




ORDER

An initial 20 percent rating for osteoarthritis of the lumbar spine with a history of thoracolumbar compression deformities, prior to May 6, 2013, is granted.

An initial 10 percent rating for degenerative joint disease of the right shoulder, prior to May 6, 2013, is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remaining claims, but additional action is necessary before the Board can proceed further in adjudicating them.  

Based on the procedural history that follows, there appears to be questions as to whether the Veteran intends to continue pursuing all of the claims certified to the Board for appellate review and whether all such claims have been properly characterized to reflect the Veteran's intent.  In an October 2011 rating decision, the RO, in pertinent part, granted the Veteran service connection for multiple disabilities (tinnitus, allergic rhinitis, a lumbar spine disability, insomnia, a lung disability, residuals of a fractured right 5th metatarsal, a right shoulder disability, scars on the left thigh and scalp and psoriasis) and assigned them initial ratings.  In November 2011, the Veteran disagreed with the ratings initially assigned, including on the basis that the VA examinations, upon which the RO relied in assigning the ratings, were inadequate.  In response, the RO issued a statement of the case (SOC), which characterized the claims on appeal as propriety of the initial ratings assigned the service-connection claims and provided the Veteran the law pertaining to such claims.  

Thereafter, the RO afforded the Veteran additional VA examinations and, based on the findings thereof, increased the ratings assigned the lumbar spine disability, insomnia, right shoulder disability and psoriasis, but effective from the date of the new examinations (in essence assigned staged ratings, see Fenderson v. West, 12 Vet. App. at 119).  In July 2013, the RO also granted the Veteran service connection for additional disabilities.  The Veteran then began to dispute the effective dates assigned both the higher initial ratings, which is not necessary here as the issue involves staged ratings, and the initial grants of service connection for all of his service-connected disabilities.  

For instance, in a VA Form 9 dated September 2013, he indicated that he agreed with the ratings assigned, but still disagreed with all effective dates assigned.  He specifically requested effective dates corresponding to the date of his original claim (10/1/10).  In a Statement of Accredited Representative in Appealed Case dated January 2014, the Veteran's representative characterized the claims on appeal as "entitlement to an earlier effective date for all issues filed on original appeal."  He then asserted that the Veteran's granted service-connected claims justified earlier effective dates.  He further asserted that if the initial examinations had been adequate, the examiner would have noted more severe disabilities and the higher ratings would have been assigned earlier effective dates.  Finally, in an Informal Hearing Presentation dated March 2014,  the Veteran's representative characterized the claims on appeal as propriety of the initial ratings, increased at certain dates.  He argued that the Veteran's service connection claims should have an earlier effective date that corresponds to the date of his original claim on the basis that the original VA examinations were inadequate, not representative of the true severity of his service-connected disabilities.  

According to the Veteran's VA Form 9, he is now satisfied with the ratings assigned his service-connected insomnia, status post fracture of the right 5th metatarsal, and psoriasis.  According to his other statements, he is still pursuing such claims, but only that portion of the claims involving the effective dates assigned the staged, increased ratings (pertinent to the insomnia and psoriasis only).  As the RO certified all three claims to the Board for appellate review following receipt of the VA Form 9, clarification is needed.  

In addition, the RO has not yet considered any effective date claim in the first instance and, in its SOC, neither mentioned a claim for an earlier effective date, including as pertaining to a grant of service connection, nor provided the Veteran the law and/or regulations pertinent to such claim.  

The written statements noted above may or may not be construed as a notice of disagreement with the RO's October 2011 and July 2013 rating and Decision Review Officer decisions granting service connection for multiple disabilities, thereby demanding the RO's consideration of this matter in the first instance and. possibly, issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these remaining claims are REMANDED to the AOJ for the following action:

1.  Contact the Veteran for clarification regarding whether he is satisfied with the staged ratings assigned his service-connected insomnia (increased in July 2013), status post fracture of the right 5th metatarsal (not increased during the course of this appeal), and psoriasis (increased in July 2013), or whether he still wishes to pursue his appeal of such ratings, including the effective date assigned each of the two staged increases.  Associate his response in writing in the record.   

2.  Determine whether the Veteran timely initiated an appeal of the RO's assignment of a February 1, 2011 effective date for all grants of service connection (both the October 2011 and July 2013 awards).  

If so, send the Veteran and his representative an SOC addressing the claim of entitlement to an effective date prior to February 1, 2011, for all such grants.  Notify them that the Board will not decide this claim unless it is properly perfected for appellate review.  

If not, notify the Veteran and his representative of the untimeliness of the NOD and provide them the appropriate amount of time to respond by appealing the determination.  

3.  Based on the information obtained above, determine whether the claims on appeal have been properly characterized to reflect the Veteran's intent and, if not, recharacterize the claims accordingly.  Then readjudicate each claim properly perfected for appellate review based on all of the evidence of record, including that which is in both electronic files.  If any benefit sought on appeal is not granted in full, send the Veteran and his representative a supplemental SOC and provide them the appropriate time period to respond before returning the claims to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


